         Case 5:18-cv-00175-DAE Document 45 Filed 03/13/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS; LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS OF TEXAS;
 JOSEPH C. PARKER, Jr.; HECTOR
 FLORES; SANFORD LEVINSON;
 YVONNE M. DAVIS; MARY RAMOS;
 GLORIA RAY; GUADALUPE TORRES;
 RAY VELARDE; and DORIS WILLIAMS,

                 Plaintiffs,

        v.                                                Case No. 5:18-cv-00175

 GREGORY WAYNE ABBOTT, in his
 official capacity as Governor of the State of
 Texas; and ROLANDO PABLOS, in his
 official capacity as Secretary of State of the
 State of Texas,

                Defendants.

                               PLAINTIFFS’ NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that the League of United Latin American Citizens, the

League of United Latin American Citizens of Texas, Joseph C. Parker, Jr., Hector Flores, Sanford

Levinson, Yvonne M. Davis, Mary Ramos, Gloria Ray, Guadalupe Torres, Ray Valarde, and Doris

Williams, plaintiffs in the above-named case, hereby appeal to the United States Court of Appeals

for the Fifth Circuit from an Order Granting Defendants’ Motion to Dismiss, entered in this action

on the 25th day of February, 2019 [Docket No. 43], attached hereto as Exhibit A, and the Judgment

entered in this action on the 26th day of February, 2019 [Docket No. 44], attached hereto as

Exhibit B.




                                                  1
        Case 5:18-cv-00175-DAE Document 45 Filed 03/13/19 Page 2 of 3



DATED: March 13, 2019                         Respectfully submitted,

Luis Roberto Vera, Jr.                        David Boies (admitted pro hac vice)
Texas Bar No. 20546740                        BOIES SCHILLER FLEXNER LLP
LULAC NATIONAL GENERAL                        333 Main Street
COUNSEL                                       Armonk, NY 10504
Attorney and Counselor at Law                 Telephone: (914) 749-8200
1325 Riverview Towers                         Facsimile: (213) 629-9022
111 Soledad                                   DBoies@bsfllp.com
San Antonio, Texas 78205-2260
Telephone: (210) 225-3300                     James P. Denvir, III (admitted pro hac vice)
Facsimile: (210) 225-2060                     Amy J. Mauser (admitted pro hac vice)
lrvlaw@sbcglobal.net                          Karen L. Dunn (admitted pro hac vice)
                                              Lisa Barclay (admitted pro hac vice)
María Amelia Calaf                            Amy L. Neuhardt (admitted pro hac vice)
Texas State Bar No. 24081915                  Hamish P.M. Hume (admitted pro hac vice)
Jack A. Simms, Jr.                            BOIES SCHILLER FLEXNER LLP
Texas State Bar No. 24100378                  1401 New York Avenue, N.W.
Ryan A. Botkin                                Washington, D.C. 20005
Texas State Bar No. 00793366                  Telephone: (202) 237-2727
Katherine P. Chiarello                        Facsimile: (202) 237-6131
Texas State Bar No. 24006994                  JDenvir@BSFLLP.com
Karen S. Vladeck                              AMauser@BSFLLP.com
Texas State Bar No. 24102899                  KDunn@BSFLLP.com
W. Reid Wittliff                              LBarclay@BSFLLP.com
Texas State Bar No. 00791951                  ANeuhardt@BSFLLP.com
WITTLIFF | CUTTER | AUSTIN, PLLC              HHume@BSFLLP.com
1803 West Ave.
Austin, Texas 78701                           Michael D. Hausfeld (pro hac vice to be filed)
Telephone: (512) 960-4730                     Swathi Bojedla (pro hac vice to be filed)
Facsimile: (512) 960-4869                     HAUSFELD LLP
mac@wittliffcutter.com                        1700 K Street, NW, Suite 650
jack@wittliffcutter.com                       Washington, DC 20006
ryan@wittliffcutter.com                       Telephone: (202)540-7200
katherine@wittliffcutter.com                  Facsimile: (202)540-7201
karen@wittliffcutter.com                      mhausfeld@hausfeld.com
reid@wittliffcutter.com                       sbojedla@hausfeld.com

Randall L. Allen (pro hac vice to be filed)   Scott A. Martin (pro hac vice to be filed)
ALSTON & BIRD LLP                             Irving Scher (pro hac vice to be filed)
1201 West Peachtree Street                    Jeanette Bayoumi (pro hac vice to be filed)
Atlanta, GA 30309-3424                        HAUSFELD LLP
Telephone: (404) 881-7196                     33 Whitehall Street, 14th Floor
Facsimile: (404) 253-8473                     New York, NY 10004
Randall.Allen@alston.com                      Telephone: (646)357-1100
                                              Facsimile: (212)202-4322



                                              2
         Case 5:18-cv-00175-DAE Document 45 Filed 03/13/19 Page 3 of 3



 Matt Herrington (pro hac vice to be filed)        smartin@hausfeld.com
 Roger E. Warin (pro hac vice to be filed)         ischer@hausfeld.com
 Joe R. Caldwell, Jr. (pro hac vice to be filed)   jbayoumi@hausfeld.com
 STEPTOE & JOHNSON LLP
 1330 Connecticut Avenue, N.W.
 Washington, D.C. 20036                            Jennifer D. Hackett (admitted pro hac vice)
 Telephone: (202) 429-3000                         James R. Martin (admitted pro hac vice)
 Facsimile: (202) 429-3902                         Allison M. Vissichelli (admitted pro hac vice)
 mherrington@steptoe.com                           ZELLE LLP
 rwarin@steptoe.com                                1775 Pennsylvania Avenue, N.W., Suite 375
 jcaldwell@steptoe.com                             Washington, D.C. 20009
                                                   Telephone: (202) 899-4100
 Mark Guerrero                                     Facsimile: (202) 899-4102
 Texas State Bar No. 24032377                      jhackett@zelle.com
 Mary Whittle                                      jmartin@zelle.com
 Texas State Bar No. 24033336                      avissichelli@zelle.com
 GUERRERO & WHITTLE PLLC
 114 West 7th Street, Suite 1100                   Samuel Issacharoff
 Austin, TX 78701                                  Texas State Bar No. 00785352
 Telephone: (512) 605-2300                         40 Washington Square South
 Facsimile: (512) 222-5280                         New York, NY 10012
 mark@gwjustice.com                                Telephone: (212) 998-6580
 mary@gwjustice.com                                si13@nyu.edu


                                              By: /s/ María Amelia Calaf
                                                 María Amelia Calaf
                                                 Texas State Bar No. 24081915




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of March, 2019, the foregoing Plaintiffs’ Notice of

Appeal was electronically filed with the Clerk of the Court using the CM/ECF system and served

on all attorney(s) and/or parties of record, via the CM/ECF service and/or via electronic mail.


                                                   /s/ María Amelia Calaf
                                                   María Amelia Calaf




                                                   3
